Citation Nr: 0032357	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-08 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for skin rash as a 
result of herbicide exposure.  

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to service connection for residuals of shell 
fragment wound of the left knee.  

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for high blood 
pressure.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for heart murmur.

9.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
bilateral hearing loss, skin rash as secondary to herbicide 
exposure, tinea pedis and residuals of a shell fragment wound 
of the left knee, and granted service connection for PTSD, 
evaluated as 50 percent disabling, effective from August 6, 
1998.  

In a November 1999 rating decision, the RO denied service 
connection for tinnitus, high blood pressure, diabetes 
mellitus and a heart murmur.  The veteran filed a notice of 
disagreement (NOD) that month and a statement of the case 
(SOC) regarding these issues was issued in December 1999.  In 
March 2000, the issues addressed in the February 1999 rating 
decision were certified to the Board for appellate 
consideration.  In April 2000, additional records were 
submitted directly to the Board.  These records included a 
substantive appeal, dated in March 2000, as to the issues of 
service connection for tinnitus, high blood pressure, 
diabetes mellitus and heart murmur. 

The certification of the appeal by the RO is for 
administrative purposes only, and does not serve to either 
confer or deprive the Board of jurisdiction over an issue.  
38 C.F.R. § 19.35.  An appeal consists of a timely filed NOD 
in writing and, after a SOC has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  Consequently, the Board will proceed with 
appellate review of all issues currently perfected for 
appeal, as listed above.

In a March 2000 statement, the veteran requested a temporary 
total rating based upon a period of VA hospitalization.  
Records attached to the statement reflect a period of 
psychiatric hospitalization from December 3, 1999, to 
February 4, 2000.  As this claim has not been adjudicated by 
the RO, it is referred there for appropriate action.  

In April 2000, the veteran filed a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability).  This claim for a total disability rating 
based upon individual unemployability has not been 
adjudicated by the RO, and therefore is referred to the RO 
for further development as deemed warranted.  The Board 
additionally notes that the disposition of the present appeal 
may render the unemployability claim moot.


REMAND

As noted above, additional medical evidence was received in 
April 2000, as well as on July 31, 2000, after the case was 
certified to the Board in March 2000 for appellate 
consideration.  However, as this evidence was submitted to 
the Board, without waiver of RO consideration, the RO must be 
afforded the opportunity to review such evidence, pursuant to 
38 C.F.R. § 20.1304(c).  A review of the claims file shows 
that additional records submitted directly to the Board in 
June and July 2000 did include a waiver of RO consideration.  

In addition, the Board observes that the veteran requested a 
personal hearing at the local RO, before a hearing officer, 
in his VA Form 21-4138, Statement in Support of Claim, dated 
March 24, 2000.  The record does not reflect that he has been 
afforded the opportunity for such additional hearing.

Of record is a March 2000 statement from the Social Security 
Administration (SSA) indicating that the veteran had been 
found to be totally disabled due to affective disorders.  The 
RO should attempt to obtain records pertaining to the SSA's 
decision to grant benefits.  The Board is of the opinion that 
these records are pertinent to the veteran's claim.  See 
Clarkson v. Brown, 4 Vet.App. 565 (1993); Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 181 (1992).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a hearing before a local RO hearing 
officer.  Notice to the veteran of the 
scheduled hearing should be included in 
the claims folder.  The record should 
also document any response received, 
participation in such hearing, or failure 
to report for a scheduled hearing. 

2.  After securing written authorization, 
the RO should obtain copies of records 
from SSA used in the award of SSA 
benefits, to include the medical records 
upon which the award was based.  All 
evidence obtained should be associated 
with the claims file.  

3.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for any of the 
disabilities at issue since service.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

4.  The RO should schedule the veteran 
for VA examinations by appropriate 
specialists to determine the nature and 
etiology of the disabilities for which 
service connection is sought, as well as 
the nature and extent of the service-
connected PTSD.  All indicated tests must 
be performed, and the claims folder must 
be made available to, and reviewed by, 
the examiners prior to the examinations.  
The veteran should be provided notice of 
the consequences of his failure to appear 
for any examination so that he may make 
an informed decision as to his 
participation.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Thereafter, the RO should 
readjudicate, in light of all additional 
evidence, the issues on appeal.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



